Citation Nr: 0426368	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  98-19 399A	)	DATE
	)
	MERGED APPEAL	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
residuals of a left knee injury, with supracondylar fracture 
of the femur.

2.  Entitlement to service connection for arthritis of the 
ankles.

3.  Entitlement to service connection for arthritis of the 
feet.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to October 
1948, from July 1950 to October 1952, and from January 1956 
to September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from two rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In a September 1997 rating decision, the RO denied the 
veteran's claims for service connection for arthritis of the 
feet and ankles, both claimed as secondary to his service-
connected left knee injury residuals.

In a more recent November 2002 rating decision, the RO 
increased the rating for the veteran's left knee injury 
residuals, with supracondylar fracture of the femur, to 30 
percent disabling - effective May 29, 2001, the date of his 
claim for an increased rating for this disorder.  In the same 
decision, the RO also granted him a temporary 100 percent 
rating for his left knee injury residuals, effective from 
September 8, 2001 through October 31, 2001, with the 30 
percent rating resuming as of November 1, 2001.  
Subsequently, after he filed a November 2003 
notice of disagreement (NOD) asking for an even higher 
rating, a May 2004 Decision Review Officer (DRO) decision 
increased the rating to 40 percent, also effective May 29, 
2001.  Since, however, an even higher rating is possible and 
the veteran has not indicated he is content with the 40 
percent rating, this claim is still before the Board.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to 
be seeking the maximum possible rating unless he indicates 
otherwise).

The veteran also failed to indicate in his substantive appeal 
(VA Form 9) whether he desired a hearing on his claim for an 
increased rating for his left knee injury residuals.  The RO 
sent him a June 2004 letter asking that he clarify whether he 
wanted a hearing and, if so, what specific type of hearing he 
wanted.  The letter asked that he respond within 30 days and 
stated:  "[I]n the absence of your reply, we will assume 
that you do not wish to have a Travel Board hearing and your 
case will be sent to the Board of Veterans Appeals."  He did 
not reply to this letter.  He also did not reply to the RO's 
August 2004 letter informing him that the RO was transferring 
his case to the Board, and that he had 90 days or until the 
Board's decision to, among other things, ask to appear 
personally before the Board and give testimony concerning his 
appeal.  See 38 C.F.R. § 20.1304 (2003).  Consequently, the 
Board finds that there has been no request for a hearing on 
his claim for an increased rating for his left knee injury 
residuals.

The Board also notes that an October 2002 VA examination 
contains a finding that, as a result of the veteran's 
bilateral femoral fractures, his right femur is longer than 
the left by 1 inch.  On page 3 of the Written Brief 
Presentation, the veteran's representative noted this finding 
and asked for service connection for this disorder.  However, 
although 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5275 (2003) 
provides for ratings for shortening of the lower extremity, a 
note to this DC provides that such a rating is not to be 
combined with other ratings for fracture in the same 
extremity.  As the veteran's left leg is shorter than his 
right, and it is his left knee injury residuals for which he 
currently seeks a higher rating, he is not entitled to a 
separate disability rating based on the fact that his left 
leg is now shorter than his right leg.  See also Archer v. 
Principi, 3 Vet. App. 433, 438-439 (1992) (affirming Board's 
finding that separate rating could not be assigned for 
shortening of right leg where veteran already service-
connected for right femur fracture).  Moreover, under DC 
5275, the veteran would not be entitled to a compensable 
rating unless the bone were shortened by at least 11/4 inches, 
and this DC would therefore not entitle him to a higher 
rating than the 40 percent he is currently receiving.  
Therefore, the Board will neither grant service connection 
for this claimed disorder, nor refer the matter to the RO.

Unfortunately, however, the veteran's claims for service 
connection for bilateral ankle and feet disorders must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part concerning these claims.




FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of the claim decided herein.

2.  Extension of the veteran's left knee is limited to 20 
degrees and flexion limited to 130 degrees, and the pain on 
motion and weakness in the knee are already fully accounted 
for in the current 40 percent rating.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 40 
percent for the residuals of the veteran's left knee injury, 
with supracondylar fracture of the femur.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations, Duties to Notify and 
Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's May 2001 claim for an increased 
rating for his left knee injury residuals.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  The RO 
met this requirement here.  The first action the RO took with 
regard to the veteran's May 2001 claim was to send its August 
2002 VCAA letter.  The RO did not take any adjudicative 
action on this claim until November 2002, when it issued a 
rating decision deciding multiple claims, including the claim 
at issue on this appeal.  Thus, in compliance with Pelegrini, 
the RO provided the VCAA notification to the veteran prior to 
its initial adjudicative action on his claim.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words."  Id. at 3.

These requirements were met in this case.  The RO's letter 
explained what was necessary to establish entitlement to an 
increased rating.  The letter also told the veteran that the 
RO would get any VA medical or treatment records identified 
by the veteran, and that the veteran could also submit his 
own statements or statements from other people describing his 
disability.  The letter also informed the veteran of the 
information needed from him and indicated that he could 
authorize VA to obtain private medical treatment records or 
that he could get these records and send them himself.  The 
RO also wrote: "[T]ell us about any additional information 
or evidence that you want us to try to get for you."  

Thus, the RO complied with the VCAA notice content 
requirements, as it provided the information specified by 
Charles and Quartuccio and indicated to the veteran that he 
should inform the RO of any information or evidence in his 
possession pertaining to his claim.

In addition, the veteran's service medical records (SMRs) are 
on file, and private and VA treatment records have been 
associated with the claims file.  There is no indication that 
other private or Federal records exist that should be 
requested, or that any pertinent evidence was not received.  
The RO thus complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Entitlement to a Rating Higher than 40 percent for Residuals 
of a 
Left Knee Injury, with Supracondylar Fracture of the Femur.

General Legal Principles

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).

Moreover, 38 C.F.R. § 3.321(b)(1) (2003) provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing norm 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

Finally in this regard, the veteran was granted service 
connection for left knee injury residuals in September 1973 
and assigned a 10 percent rating.  He did not appeal that 
determination, but subsequently filed claims for increased 
ratings for this disorder, including the May 2001 claim at 
issue in this appeal.  Thus, since entitlement to 
compensation already has been established and an increase in 
the disability rating for the left knee injury residuals is 
at issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Compare Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (where veteran timely appeals rating initially 
assigned for his disability, Board must consider possible 
entitlement to "staged" rating to compensate veteran for 
times since filing his claim when disability may have been 
more severe than at other times during the course of his 
appeal).




Factual Background

The veteran injured his left knee during service in October 
1961.  In November 1961, he was diagnosed with chondromalacia 
of the left knee.  

While the veteran's May 2001 claim was pending, he fell and 
broke his femur just above the knee joint.  The fall was 
attributed by the RO, based on a contemporaneous medical 
report, to the left knee "giving out" due to the service-
connected injury residuals.  As such, all identified problems 
associated with the left knee since the date the claim was 
filed will be treated as part of the service-connected left 
knee injury residuals.  See 38 C.F.R. § 3.102 (2003) 
(resolving all reasonable doubt in the veteran's favor).  

In September 2001, as a result of his broken femur, the 
veteran underwent an operation described as intramedullary 
nailing of the left femur (supracondylar) from Synthes.  The 
September 2001 post-operative radiology report showed 
internal fixation of a comminuted distal left femoral 
diaphysial fracture with adequate anatomic alignment.  The 
September 2001 discharge summary found that on the left lower 
extremity there was deformity to the distal thigh.  Extensor 
hallucis longus (EHL) was intact.

At a December 2001 follow-up examination, the left femur was 
said to be slow in healing, X-rays showed callus formation, 
the bone was not yet solid, and the proximal screw at the 
distal end of the plate was bent and possibly broken.  
The veteran felt some snapping over the lateral aspect of the 
knee, and noted that the knee occasionally gave way.

An August 2002 letter from N. M. Prickett, MA, noted that the 
lateral portion of the left quadriceps tendon was dislocated 
with a bony fragment in it.  The veteran reported pain and 
weakness in the left knee, noting it had gone out from under 
him a few times.

In September 2002, J.S. Yudin wrote that the veteran recently 
had pain and difficulty in the lateral aspect of the knee, 
possibly as the result of a screw or degenerative arthritis.

At an October 2002 VA examination, the examiner noted the 
September 2001 fracture and operation, and stated that the 
veteran wore a knee brace and used 2 canes.  Physical 
examination revealed a protruding nail palpable in the front 
of the left knee.  The soft tissue snapped over the nail in 
flexion and extension of the knee.

The range of motion of the left knee was 20 degrees to 130 
degrees.  There was no instability of the left knee.  There 
was pain on both knees in extreme flexion.

The diagnosis included degenerative joint disease (DJD) of 
the knees bilaterally and a protruding intramedullary nail in 
the left knee joint, causing irritation as the tissues move 
over the nail.

In a November 2002 rating decision, the evaluation of the 
veteran's left knee injury residuals was increased to 30 
percent, effective the date of his May 2001 claim, and he was 
also given a temporary 100 percent rating, from September 8, 
2001 to October 31, 2001.  The 100 percent rating was based 
on the need for convalescence.  

A November 2003 letter from Dr. Yudin noted that the veteran 
suffers from severe arterial insufficiency in both legs, 
causing swelling and cellulitis.  The veteran's left femur 
fracture as well as a previous right hip fracture inhibit the 
veteran's ability to walk and cause circulatory problems.  
According to Dr. Yudin, these are "extremely limiting for 
him in terms of his ability to ambulate and perform his 
activities of daily living."

In November 2004 the DRO increased the rating to 40 percent, 
effective the May 2001 date of claim.  The DRO stated that 
the increase was not due to the evaluation criteria in the 
rating schedule, but, rather, the additional 10 percent was 
awarded based on the pain on motion of the left knee.


Analysis

According to 38 C.F.R. § 4.71a, DC 5010 (2003), degenerative 
arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis under DC 5003.  And DC 
5003, in turn, indicates the degenerative arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Here, the specific joint involved is in the knee, so the 
applicable Codes are DC 5260 for limitation of flexion and DC 
5261 for limitation of extension.

Under DC 5260, a 10 percent rating requires flexion limited 
to no more than 45 degrees, a 20 percent rating to no more 
than 30 degrees, and a 30 percent rating to no more than 15 
degrees.  Conversely, under DC 5261, a 10 percent rating 
requires extension limited to no more than 10 degrees, a 20 
percent rating to no more than 15 degrees, a 30 percent 
rating to no more than 20 degrees, a 40 percent rating to no 
more than 30 degrees, and a 50 percent rating to no more than 
45 degrees.  38 C.F.R. § 4.71a (2003).  "Normal" range of 
motion in the knee is from 0 degrees of extension to 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2003).

Under the above criteria, the veteran is not entitled to a 
higher rating.  The October 2002 VA examination reflects that 
his range of motion is from 20 degrees extension to 135 
degrees flexion.  Thus, based on this limited extension, he 
is entitled to a 30 percent rating; his slight limitation of 
flexion would not entitle him to a higher, or even 
compensable, rating under DC 5260.

Moreover, while the recent private medical reports show 
painful motion and some weakness, there were no objective 
findings of premature or excess fatigability or 
incoordination.  And the 40 percent rating the veteran 
currently has already takes into account the pain on motion 
of his left knee; indeed, painful motion is expressly 
mentioned in DC 5003 for even lesser ratings at the 10- and 
20-percent levels.  The Board therefore finds that an 
evaluation higher than 40 percent is not warranted under the 
DeLuca criteria or otherwise.

In addition, the Board also has considered whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2003).  However, the veteran has not 
required frequent hospitalization for the disorder at issue 
and the manifestations of this disorder are contemplated by 
the schedular criteria, as well as those in 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003) relating to additional functional 
loss, reductions in normal excursion of movements, and 
painful motion.  Moreover, although the left knee injury 
residuals, combined with other disorders, limit the veteran's 
ability to walk and perform some activities of daily living, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Neither is 
there any indication that application of the schedular 
criteria is otherwise rendered impractical.  Thus, referral 
of this case for extra-schedular consideration is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for a rating higher than 40 percent for his left knee 
injury residuals, the benefit-of-the-doubt doctrine does not 
apply, and his claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003); Alemany 
v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a rating higher than 40 percent for the 
residuals of a left knee injury, with supracondylar fracture 
of the femur, is denied.


REMAND

In July 1997, the veteran underwent a VA examination after 
filing his claims for service connection for bilateral ankle 
and feet disorders.  He also had filed a claim for service 
connection for a left wrist disorder.  The VA examiner wrote 
that the veteran "is adamant that he is not making a claim 
for his feet and ankle disorders being related to his left 
knee disorder but he is just as adamant in making a claim 
that the fracture of his left wrist is directly related to 
his left knee disorder. . . . It seems to me that there is 
nothing a medical examiner can say about the relationship of 
[the veteran's] left knee disorder other than to report what 
[the veteran] tells the examiner.  Obviously, in some sense - 
assuming that [the veteran] is believable - his left wrist 
fracture is a consequence of his left knee disorder.  But it 
seems to me that that is more an adjudication than a medical 
issue."  In his diagnosis, the examiner stated:  "[E]xamine 
for a relationship of feet and ankle disorder to left knee 
disorder - none found."

Although the examiner indicated that he no found relationship 
between the veteran's ankle and feet disorders and his left 
knee injury residuals, the examiner's statements preceding 
this finding render it an insufficient basis on which to rest 
a denial of the veteran's claim.  The only reason that the 
examiner gave for his statement that no relationship was 
found between the left knee disorder and the ankle and feet 
disorders was the veteran's statement that this was not the 
basis for his claim.  The examiner did not give any 
examination findings concerning the possible relationship 
between these disorders and he did not give any medical 
reasons for his conclusion that they were not related.  The 
examiner also indicated, somewhat ambiguously, that the 
question of secondary service connection was more of a legal 
than a medical issue.  Thus, the examiner's conclusion was 
inadequate because it was not supported by any clinical 
evidence, but only by the statements of the veteran, who was 
not competent to evaluate the etiology of his ankle and feet 
disorders.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(a medical opinion is inadequate when it is unsupported by 
clinical evidence); Cromley v. Brown, 7 Vet. App. 376, 379 
(1995) (lay person not competent to offer evidence requiring 
medical knowledge).  Moreover, the October 2002 VA examiner 
did not express any opinion as to the etiology of the 
veteran's ankle or feet disorders.  Consequently, the claims 
for service connection for these disorders must be remanded 
for a new VA examination.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  This includes sending 
a letter informing the veteran of the 
application of the VCAA to both of his 
service-connection claims, including the 
principles applicable to secondary 
service connection claims.  He should 
also be asked to submit any relevant 
evidence in his possession concerning 
these claims.

2.  The RO should also ask the veteran to 
provide the names and addresses of any 
private clinical sources and approximate 
dates of treatment or evaluation of his 
ankles and/or feet since November 2003, 
including, but not limited to, those of 
M. J. Fusfield, DPM.  Ask the veteran to 
complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of any private care 
provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).



3.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA orthopedic examination to determine 
the etiology of his bilateral ankle and 
feet disorders.  The claims folder must 
be made available to the examiner, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary testing should be done and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's bilateral ankle and/or feet 
disorders are related to his service-
connected left knee injury residuals, or 
otherwise related to service.  If no 
opinion can be rendered, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  Then, readjudicate the claims in 
light of the additional evidence 
obtained.  If either of the claims 
continues to be denied, send the veteran 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
appeal to the Board for further appellate 
consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



